Citation Nr: 1241260	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  05-14 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease, status-post bypass graft.

2.  Entitlement to an evaluation in excess of 60 percent for service-connected chronic venous insufficiency of the right leg.

3.  Entitlement to an evaluation in excess of 40 percent for service-connected chronic venous insufficiency of the left leg.

4.  Entitlement to an effective date prior to January 3, 2001, for a 60 percent evaluation for service-connected chronic venous insufficiency of the right leg.

5.  Entitlement to an effective date prior to January 3, 2001, for a 40 percent evaluation for service-connected chronic venous insufficiency of the left leg.




ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active military duty from February 1962 to July 1973 and from September 1973 to November 1976.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  Twice previously, the Board remanded this matter for additional development in October 2009 and June 2011.   

Following additional review of the record, the Board finds that the appeal must again be REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board remanded the claims on appeal in October 2009 and June 2011.  On both occasions, the Board found remand warranted because the record indicated that relevant private treatment records may be outstanding.  On both occasions, the Board also found that additional medical inquiry had been warranted.  

The Board continues to find the record insufficiently developed for the claims on appeal.  Despite the previous remand requests, and the voluminous medical inquiry and extensive development that has been directed and conducted by the RO, three problems continue to persist in the record.  

First, it is not clear whether treatment records dated between 1990 and 2002 are outstanding from Marvin Baker, MD, T.T. Channapati, MD, and generally, from the Butler Memorial Hospital.  The record shows that volumes of treatment records from these providers, dated between the late 1990s and 2010, have been included in claims file pursuant to various VA Forms 21-4142 filed by the Veteran during the pendency of the appeal.  But, in VA Forms 21-4142 filed by the Veteran in October 2012, he indicates that medical records are outstanding for treatment received from these providers between 1990 and 2002.  

Second, it is not clear whether recent treatment records are outstanding with regard to treatment the Veteran claims to have received from Dr. Adoki, MD.  The record contains volumes of treatment records from this provider as well, dated from the late 1990s to 2010.  But the Veteran indicates in an October 2012 statement that records of more recent treatment are outstanding.  

Third, despite the fact that the Veteran appeared for two VA compensation examinations in June 2011, it is not clear whether the criteria for higher ratings for heart and venous insufficiency disorders have been approximated.  See Stegall v. West, 11 Vet. App. 268 (1998) (the Board errs as a matter of law when it fails to ensure compliance with a previous remand). 

Certainly, the Board cannot decide the claims for higher disability ratings on appeal until the development is completed.  Moreover, the Board cannot decide the claims for earlier effective dates on appeal because outstanding treatment records may impact the decision on those claims.  38 C.F.R. § 3.400(o) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Relying on the VA Forms 21-4142 submitted in October 2012, the RO/AMC should contact Dr. Marvin Baker, Dr. T.T. Channapati, and the Butler Memorial Hospital, and request from these providers any medical evidence they may currently have that pertains to treatment of the Veteran between 1990 and 2002.  If such records do exist, they should be included in the claims file.  If such records do not exist, the negative responses indicating such should be included in the claims file.     

The most recent records reflecting treatment by Dr. Adoki are dated up until March 2010.  The RO/AMC should seek from Dr. Adoki any treatment records dated since March 2010.  If records pertaining to treatment after that date do exist, the records should be included in the claims file.  If Dr. Adoki indicates that records dated after March 2010 do not exist, his response should be included in the claims file.  The Board refers to a completed VA Form 21-4142 of record received in January 2010, which pertains to records related to treatment by Dr. Adoki, MD.    

2.  After any additional records are associated with the claims file, the Veteran should be provided with the appropriate VA compensation examination to determine the current severity of the service-connected coronary artery disease (CAD) and right and left leg chronic venous insufficiency (CVI).  The examiner should also specifically comment on the discrete rating criteria addressed in bold typeface below.  

With regard to the CAD, the examiner should state specifically whether the CAD can be characterized as "chronic", should state specifically whether the Veteran's capacity is less than 3 METs, and should state specifically whether the Veteran has left ventricular dysfunction with an ejection fraction below 30 percent.  

With regard to the CVI, the examiner should state specifically whether the Veteran has persistent edema, subcutaneous induration, stasis pigmentation, eczema, persistent ulceration, or massive board-like edema with constant pain at rest.  

The claims folder, including a copy of this remand, must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail.  The rationale for all opinions expressed must be provided.  

3.  Thereafter, the RO/AMC should readjudicate the claims for higher ratings, and the claims for earlier effective dates.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


